Title: To Alexander Hamilton from Tobias Lear, 29 June 1790
From: Lear, Tobias
To: Hamilton, Alexander


United States June 29. 1790

The President of the United States approves of the proposal, communicated to him on the 26th Inst. by the Secretary of the Treasury, made by James Robinson to the Collector of Charleston in South Carolina, to supply six hundred Gallons of Spermaciti Oil for the use of the Light-house, at two shillings and six pence per Gallon.
The President of the United States likewise assents to the removal of Mr. Thomas Hollingsworth from the office of Superintendant of the Light-house of Charleston in South Carolina, and to the appointment of Edward Blake Esquire to that place, for the reasons communicated to him by the Secretary of the Treasury on the 26th Inst.
By the Command of the President of the United States.
Tobias Lear.Secretary to the President of the United States.
